POLLEY, J.
In this case an information was filed by the state’s attorney of Douglas county charging that between certain dates named therein the defendant engaged in the business of *455selling spirituous, malt, 'brewed, fermented, and intoxicating liquors at retail in the city of Armour, in said county, without having paid the license fee provided by law. A trial to a jury resulted in a conviction, and a fine of $350 and costs were imposed upon defendant under the provisions of section 2838, Pol. Code. Á motion for a new trial was overruled, and defendant appeals.
[1,2] It appears from the evidence that four different sales of intoxicating liquor had been made at defendant’s drug store between the dates named in the information, but that in each case the purchaser had consulted defendant as a physician, and defendant had written a prescription for such liquor and given it to the purchaser. In one case the defendant himself filled the prescription by giving the purchaser a bottle of intoxicating liquor. In the other three cases the prescription was filled by the pharmacist in charge of defendant’s drug store. It also appears that the liquor so sold had been taken by the purchaser as directed by defendant, but it was not shown, nor attempted to be shown, that any of said liquor so sold had been drunk on the premises where sold, or that it had been used, as a •beverage. These facts are not sufficient to support the verdict in this case. A licensed physician, as such, is not required to take out a license to authorize him in good faith to supply his, patients with intoxicating liquors for medicinal purposes This disposes of the whole case, and it is not necessary to determine the other questions presented by appellant’s assignments.
The judgment and order appealed from are reversed.